Citation Nr: 1221748	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial increased disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from July 20, 2007, to August 24, 2011, and as 50 percent disabling from August 25, 2011.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran had active service from September 1987 to September 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio granted service connection for PTSD and awarded a 30 percent evaluation for this disability, effective from July 20, 2007.  

During the current appeal, and specifically in March 2011, the Veteran relocated from Ohio to Florida.  Therefore, jurisdiction of this matter should be transferred to the RO in St. Petersburg, Florida.  

In July 2011, the Board remanded the Veteran's appeal to the RO, through the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After completing the development requested therein, the AMC, by an April 2012 rating action, awarded a 50 percent rating for PTSD from August 25, 2011.  Given the foregoing procedural development, the issue on appeal has been characterized as is listed on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB, 6 Vet. App. at 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased evaluation for his service-connected PTSD.  The Veteran has not suggested that this increased evaluation satisfies his appeal for a higher evaluation, nor has he or his representative otherwise suggested that the maximum rating available for his PTSD is not being sought.  Thus, the Board concludes that the issue of entitlement to a higher initial rating for PTSD remains before the Board.

A September 2010 VA clinical record reflects the presence of dermatitis on the left hand.  The clinician noted that the Veteran had had "similar symptoms follow[ing] his service in Iraq on his shins and forearms."  The Veteran's personnel records reflect service in the Southwest Asia theater of operations from August 1990 to March 1991.  The Board notes that a claim of entitlement to service connection for a skin condition on a direct basis was denied by rating decision dated in December 1994; however, the theory of entitlement to service connection for a skin condition as due to an undiagnosed illness has not been adjudicated.  The matter is therefore referred to the agency of original jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  From July 20, 2007, to August 24, 2011, the Veteran's service-connected PTSD was manifested by symptoms no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood; chronic sleep impairment with nightmares; suspiciousness; mild irritability; and anxiety.  

2.  Since August 25, 2011, the Veteran's service-connected PTSD has been manifested by symptoms no worse than occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD from July 20, 2007, to August 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2011). 

2.  The criteria for an initial disability rating in excess of 50 percent for PTSD since August 25, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court has held that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006) ( "[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.")  

The Veteran's current claim falls within this fact pattern.  Prior to the February 2008 decision granting service connection for PTSD, the Veteran was notified by an October 2007 letter of the evidence needed to establish service connection for PTSD.  After receiving notice of the award of service connection for PTSD, he perfected a timely appeal with respect to the rating assigned to this disorder.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records, and secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).

Pertinent VA examinations with respect to the issue on appeal were obtained in January 2008 and August 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they are based upon review of the evidence of record and a diagnostic interview of the Veteran.  They also provided medical information necessary to apply the appropriate rating criteria.  The August 2011 examination report appropriately commented on the nature, frequency and severity of all current manifestations of PTSD, and provided a Global Assessment of Functioning (GAF) score, as directed by the Board in its July 2011 remand.  The Board is therefore satisfied that there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, supra.

Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Under the Rating Schedule, the extent to which the Veteran's service-connected disability affects his ability to function under the ordinary conditions of daily life is determined, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Here, the Board will evaluate the Veteran's claim as one for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  Staged ratings for PTSD have already been awarded by the RO and AMC, and, as will be discussed in greater detail below, the Board agrees with these ratings.

The Veteran contends that he is entitled to an initial rating in excess of 30 percent from July 20, 2007, the date of the award of service connection, to August 24, 2011, and in excess of 50 percent from August 25, 2011, the date of his most recent VA examination, for his service-connected PTSD, due to the severity and frequency of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the VA treatment records and examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are thus more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The Veteran's PTSD is rated under DC 9411.  Pursuant to this DC, a 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2011).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 30 percent rating is warranted if the evidence establishes that there is occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

The GAF scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 61-70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score of 51-60 is indicative of moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The pertinent medical evidence of record includes a report of a VA examination conducted in January 2008, when the Veteran reported that he was married and that his relationship with his wife and children was good.  He "loves his job" as an LPN.  He worked nights since he did not sleep well as a result of his PTSD.  Most of his days were "kind of calm."  He utilized stress management techniques to cope with his symptoms.  He still became easily irritated; however, he managed this symptom by going into his bedroom and shutting the door.  His sleep was still poor; he slept only 2 hours at a time.  Leisure activities included riding his motorcycle, both alone and with fellow Marines, which constituted his only social activity.  

On mental status examination, the Veteran was alert and oriented.  His hygiene was appropriate.  Speech was normal and there was no evidence of a thought disorder.  Abstract thinking and memory were intact, and range of affect was good.  His mood was "within normal limits."  Judgment and insight were intact.  There were no hallucinations, delusions, or suicidal or homicidal ideation.  

Neuropsychological testing confirmed the diagnosis of PTSD.  The data generated the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) indicated that the Veteran "was experiencing considerably more turmoil than suggested by his mental status and self reports."  A GAF score of 51 was assigned.  

The Veteran did not receive individual counseling at any point after that date; however, he did receive general medical treatment at VA facilities.  In January 2008 and February 2009, the Veteran denied suicidal or homicidal ideation.  In January 2010, a depression screen was negative; the Veteran denied having little interest or pleasure in doing things, or feeling down, hopeless or depressed.  In March 2011, the Veteran's mood was reportedly "pleasant;" thought processes were logical, and judgment and insight were intact.  In June 2011, the Veteran denied symptoms of depression; however, a PTSD screen showed that he continued to experience nightmares, avoidance symptoms, hypervigilance, hyperarousal, and hyperstartle, as well as numbness and detachment from others, activities or his surroundings.  

The Veteran received another VA examination on August 25, 2011.  He had moved to Florida after divorcing his wife.  He stated that she was not supportive of him and that there was "a lot of anger, a lot of inability to deal with things."  He had remarried and his relationship with his new wife, children and stepchildren was good.  He did not have any friends in Florida, having just moved to the area, but indicated that he did not have friends in Ohio either, stating that he preferred to be by himself.  He enjoyed fishing, and fished alone because he did not yet trust himself around others, stating that "it's just a bunch of hatred" and inferring that he was unsure whether he would have an angry outburst in front of others.  

He was employed full-time as an LPN.  He denied trouble at work, but did state that he often felt the need to control himself when he disagreed with things other nurses were saying to patients.  He got along well with his co-workers "despite frustrations here and there."  He indicated that he had ceased therapy for his PTSD because an individual appearing to be of Middle Eastern descent had been put in charge of the PTSD program at the VA Medical Center where he had received treatment in Ohio.   

He still did not sleep well; occasionally, he would take off work as a result of fatigue.  He woke approximately 3 to 4 times a night and had difficulty falling back asleep.  If he awoke as a result of a nightmare, he was usually unable to return to sleep.  His nightmares occurred 1 to 2 times per week, which was an improvement from 3 to 4 times a week.  The frequency and severity of his nightmares increased with stress.  He also reported depressive episodes "once every few weeks" for approximately 1 day, and anxiety 2 to 3 times a week, with the severity related to situational triggers.  Often he felt anxious when going out to dinner.  Although he had episodes of anxiety, he indicated that he had actual panic attacks less than once monthly.  The Veteran also reported difficulty in concentration and memory.  There was no suicidal ideation.  He had no legal difficulties, with the exception of a bankruptcy and a recent divorce.  A mental status examination was unremarkable.  

The examiner found that the Veteran's PTSD was productive of symptoms analogous to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.  These are the criteria for a 30 percent rating pursuant to DC 9411.  38 C.F.R. § 4.130 (2011).  A GAF score of 55, indicative of moderate symptoms, was assigned.  

From July 20, 2007, to August 24, 2011, the evidence of record did not show symptoms indicative of a 50 percent rating such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran reported occasional angry outbursts, as well as social isolation, he previously indicated (in February 2007) that these episodes were "out of character."  He later discussed the techniques he employed to avoid having angry outbursts.  In addition, the Veteran reported some social isolation, with "few civilian friends," indicative of disturbances of motivation and mood; however, the Veteran did socialize with fellow Veterans and participated in leisure activities.  The record does reflect consistent reports of chronic sleep impairment, with intense, vivid nightmares; suspiciousness; depressed mood, and anxiety, which are symptoms contemplated by the criteria for a disability evaluation of 30 percent.  From July 20, 2007, to August 24, 2011, the Veteran's GAF score was shown to be 51, which is indicative of barely moderate symptomatology.  

In the January 2010 substantive appeal, the Veteran's representative pointed to a July 2006 clinical note documenting vivid nightmares every few weeks that caused the Veteran to become physically ill and/or awaken in unusual places, as well as social isolation, hypervigilance, hyperarousal, hyperstartle, and low energy and motivation, as evidence that the Veteran's symptoms warranted a higher rating.  The representative also noted the MMPI-2 findings on VA examination in January 2008, indicating that the Veteran tended to downplay his symptoms, as well as the assignment of a GAF score of 51, which was "bordering the category of serious symptoms," as evidence that the Veteran's symptoms were more severe than described by the medical evidence of record.  The Board notes, however, that chronic sleep impairment, social isolation, and symptoms of anxiety such as hypervigilance, hyperarousal, and an increased startle response, are symptoms contemplated by the rating criteria for a 30 percent disability evaluation.  Although the Veteran's nightmares were vivid and intense, they had little impact on his social and occupational functioning apart from increased fatigue.  The Veteran did describe low energy and motivation; however, there is no indication that these symptoms limited his social and occupational functioning, since he continued to participate in family life and maintain full-time employment.  Thus, the symptoms described by the Veteran from July 20, 2007, to August 24, 2011, primarily fall within the category for a 30 percent disability evaluation, reflecting moderate symptomatology.  This is true even of the GAF score of 51, which reflects that the Veteran's symptoms, while limiting, were still moderate in nature.  

Although MMPI-2 testing conducted in January 2008 reflects a tendency to downplay symptoms, the Board can only assign a rating based upon the evidence of record, which supports the assignment of a 30 percent disability evaluation from July 20, 2007, to August 24, 2011.  

During the VA examination on August 25, 2011, the frequency and severity of the Veteran's nightmares, as well as his social isolation, were similar to those he had previously reported.   He also indicated that he had no friends, and indicated that he did not trust himself around others for fear of angry outbursts.  He had recently divorced his wife, referencing anger and an "inability to deal with things," as well as a general lack of support for him in coping with his PTSD symptoms.  The aforementioned symptoms reflect disturbance of mood and difficulty maintaining relationships.  However, the Veteran had remarried, and his relationship with his new wife, children and stepchildren was good.  He was still employed on a full-time basis and enjoyed his job.  He was able to control his irritable outbursts.  A GAF score of 55, reflective of moderate symptomatology, was assigned.  In describing the Veteran's symptoms, the examiner specifically described the criteria for a 30 percent disability evaluation.  There is no evidence of clinical treatment for PTSD after the examination.  

Clearly, this examination report did not show symptoms supporting a 70 percent rating such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; or symptoms on par with these criteria.  Although the Veteran had divorced and relocated, he had found a new job and remarried, with "good" relationships with his wife, children and stepchildren; thus, it cannot be said that he demonstrated difficulty adapting to stressful circumstances, or that he had an inability to establish and maintain effective relationships.  The Board thus finds that a disability evaluation in excess of 50 percent for PTSD since August 25, 2011, is not warranted.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a rating in excess of 30 percent from July 20, 2007, to August 24, 2011, or in excess of 50 percent from August 25, 2011.  This claim must be denied.  

Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's PTSD resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  In fact, the Veteran has been employed on a full-time basis as an LPN throughout the course of the appeal, and has frequently stated that he "loves his job."  Although the Veteran's representative has argued that the severity of the Veteran's nightmares and tendency to downplay his symptoms warrant a higher rating, the sleep impairment noted by the Veteran is contemplated by the rating criteria for a 30 percent disability evaluation, and the Veteran has indicated that the severity of his nightmares tends to fluctuate.  Although the Veteran has a tendency to hide his symptoms, the Board can only rate the claim based on the evidence of record, and not any symptoms which the Veteran has refused to discuss.  The evidence does not indicate that the schedular criteria do not compensate for average impairments in earning capacity resulting from service-connected disability.
In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected PTSD.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) & Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial rating in excess of 30 percent from July 20, 2007, to August 24, 2011, and in excess of 50 percent from August 25, 2011, for PTSD is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


